                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

TRANSOCEANIC CABLE SHIP       )               CV 17-00209 ACK-KSC
COMPANY LLC ,                 )
                              )
          Plaintiff,          )               ORDER ADOPTING
                              )               MAGISTRATE JUDGE’S
     vs.                      )               FINDINGS AND
                              )               RECOMMENDATION
JOSE FIESTA BAUTISTA, JR. ,   )
                              )
          Defendant.          )
_____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

         Findings and Recommendation having been filed and served on all parties

on September 28, 2018, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendation to Deny Defendant Jose Fiesta Bautista, Jr.’s Objections to

Plaintiff’s Bill of Costs," ECF No. 91, are adopted as the opinion and order of this

Court.




                                          1
      IT IS SO ORDERED.

      DATED: Honolulu, Hawai`i, October 17, 2018.



                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge




Transoceanic Cable Ship Co. v. Bautista, Civ. No. 17-00209 ACK-KSC, Order Adopting
Magistrate Judge’s Findings and Recommendation.




                                            2
